Ostrander, J.
I concur in affirming the judgment of the court below. I agree with Mr. Justice Blair in the conclusion that the powers of the defendant board of education are sufficiently broad to support the contract in question. It is the import of the opinion, however, emphasized, it seems to me, by the omission to refer in any way to the opinion of this court in Kingston v. School District, 140 Mich. 603, that the contract can be sustained only because the powers of the defendant board of education are greater than those of the.ordinary district board. In other words, the effect of the opinion is that it is not competent in ordinary cases for the school district and the teacher to agree in writing that the contract of employment may be terminated upon 30 days’ notice given by either. So far as the contracts are concerned, the only difference between the one here involved and the one in Coffin v. Board of Education, 114 Mich. 342, are the provisions precisely in question here, viz.: “to dismissal upon 30 days’ notice” and “you will at least give one month’s notice, to the superintendent of intended resignation,” provisions which did not appear in the contract in that case and are in the contract in the case at bar. It is said in the brief of counsel for defendant that the experience of the defendant board in the Coffin Case led to the adoption of the form of contract which is questioned in *68the present case. I know of no decision of this court in which the rule is laid down that the ordinary school district and the teacher may not contract to terminate the contract upon notice.
Hooker and Moore, JJ., concurred with Ostrander, J.